     Case 1-19-40123-nhl           Doc 62        Filed 05/12/20           Entered 05/12/20 13:31:52




May 12, 2020

Honorable Nancy Hershey Lord
United States Bankruptcy Judge
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 1595
Brooklyn, NY 11201-1800

               Re: Debtor: Krishna Jagroo, Case No. 19-40123

Dear Judge Lord:

       Our office represents the above-referenced Debtor.

       The Debtor objects the the Trustee’s Motion to Convert Case to Chapter 7 (the “Motion”)

on the following grounds:

Allegation #1: The Debtor’s Chapter 13 Plan Deficiencies.

Objection:

   a. The Debtor’s proposed Chapter 13 plan, dated February 11, 2020, provides for payments

       of $100 for a period of 60 months.

   b. The claims mentioned in the Motion are currently contested, with hearings on objections

       to the claims scheduled for August 9, 2020.

Allegation #2: Debtor Has Made No Plan Payments:

Objection:

   a. The Debtor is current with his Chapter 13 plan payments.

Allegation #3: Failure to Comply with Mandatory Disclosure Requirements:

Objection:

   a. Our office has submitted the 2018 tax returns to the Trustee.

   b. The Debtor has made all post-petition mortgage payments. (Please see attached)



                                 251 TROY AVENUE, BROOKLYN, NEW YORK 11213
                     TEL: (718) 928-9607 • FAX: (718) 534-9747 • EMAIL: joseph@lawbalisok.com
      Case 1-19-40123-nhl       Doc 62     Filed 05/12/20     Entered 05/12/20 13:31:52




   c. The Debtor has made all the necessary disclosures regarding his domestic support

       obligations and tax returns. (Please see attached)

       Thank you for your kind attention to this matter. Please feel free to call me if you have

any questions.

                                                     Sincerely,
                                                     /s/ Joseph Y. Balisok
                                                     Joseph Y. Balisok, Esq.
